DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed 12/11/2019. Applicants submission of priority documents has received. 
Claims 1-17 are pending.
Information Disclosure Statements
4.	Acknowledgment is made that the information disclosure statements filed on 11/19/2021 has been received and considered by the examiner. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
5.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9, 12, 13 and 17 recited the limitations of “cause the result”, “causes the processor”. The phrase “cause” or “causes” is merely intended use which does not further limit the claimed invention, does not distinguish the claims from the prior art of record. Examiner suggests change the phrase as “configured to”.
In claims 8 and 16 recited the limitations of “additional entity”. The phrase “additional” can be anything extra, excessive or any other etc. The phrase “additional” is merely indefinite as recited in the claims.
Dependent claims are rejected for incorporating the same deficiencies of their respective base claims. 
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

8.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, e.g. claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The judicial exception is not integrated into a practical application. 
Step 1. 	The method of claims 1-8, the system of claims 9-16, a non-transitory machine-readable medium of claim 17 are one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A: 
1. 	In accordance with Step 2A, the limitations are directed to additional elements include processor, memory, client-device, database, non-transitory machine-readable medium.
2.	The limitations are recited in claims 1, 9 and 17 are receiving a voice input of a user during streaming of multimedia content, the voice input includes a plurality of terms; extracting an entity associated with the multimedia content, wherein the entity includes at least one value characterizing one object represented in the multimedia content, plurality of terms of the voice input and the entity extracted from the multimedia content, executing a query, a search on databases; a result provided for presentation to the user responsive to receiving the voice input etc, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting processor, memory, client-device, database, non-transitory machine-readable medium nothing in the claim element precludes the step from practically being performed in the mind. The database can be storing items in a bin or web server. The steps recited in the claims are merely selecting results presented in response to a query. This does not provide any technical solution or improvement. The subject matter is merely an effect, possibly, in the mind of the user on that basis of the particular content presented. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas.
With respect to Step 2A, the judicial exception is not integrated into a practical application. In particular, the claim only recites processor, memory, client-device, database, non-transitory machine-readable medium steps. The processor, memory, client-device, database, non-transitory machine-readable medium in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B.
Claims 1, 9 and 17 recited additional limitations, such that without interrupting consumption of the multimedia content during the streaming of the multimedia content. These limitations are a context which encompasses whether the media continues or is interrupted by the querying process is based upon expected user preferences, and not upon technical considerations. This subject matter are merely an opinion that providing a result set without interruption of the multimedia content relates to the content of a presentation of information, and does not contribute to the technical character. Using generic computing components (e.g. processor, memory, client-device, database, non-transitory machine-readable medium) does not amount to significantly more than the abstract and is not enough to transform an abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible. Accordingly, the claims are directed to an abstract idea.
Dependent claims 2-8 and 10-16 recited an additional limitation (e.g. speaker of the client device, visual presentation, a name of a person associated with multimedia content, additional entity etc.) which is also directed to displaying and manipulating of data, which is also directed to mental process and does not amount to significantly more than the abstract idea as indicated.


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-16 of US Patent # US 11,204,927 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 11,204,927 B2 contain(s) every element of claims 1-17 of the instant application 17/531332 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-17) contains same or similar limitations as US 11,204,927 B2 (i.e. claims 1-16). Claims of the instant application 17/531332, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
Claim 1-17, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent # US 9,852,188 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
US Patent 9,852,188 B2 contain(s) every element of claims 1-17 of the instant application 17/531332 and thus anticipate or obvious the claim(s) of the instant application. The subject matter contains of the instant application claims (i.e. claims 1-17) contains same or similar limitations as US 9,852,188 B2 (i.e. claims 1-20). Claims of the instant application 17/531332, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. 
	A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claim Rejections- 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li, Yi (US 2009/0113475 A1), hereinafter Li in view of in view of Natsev et al., “Semantic Concept-Based Query Expansion and Re-ranking for Multimedia Retrieval”, ACM 2007, hereinafter Natsev. 
As for claim 1, Li teaches a method implemented by one or more processors, the method comprising: receiving a voice input of a user during streaming of multimedia content at a client device of the user, wherein the voice input includes a plurality of terms (see [0012], a viewer to select a searchable item and for the interactive video system, which include a timeline-based method, a speech recognition based method, [0016], speech recognition include voice command, [0033], searching, extracting information from the video program);
extracting an entity associated with the multimedia content, wherein the entity includes at least one value characterizing at least one object represented in the multimedia content at a time of receiving the voice input (see [0016], voice input recognized by the speech recognition engine, [0033], searching, extracting information from the video program);
generating, based on one or more of the plurality of terms of the voice input and the entity extracted from the multimedia content, a query; executing, based on the query, a search over one or more databases; identifying, based on the search executed over one or more of the databases, a result that is responsive to the query; and causing the result to be provided for presentation to the user responsive to receiving the voice input and….consumption of the multimedia content during the streaming of the multimedia content (see [0012], searching, playback video include timeline function, [0017], voce input, [0039], automatically allow viewers to refine their search, [0049], a TV show featuring famous golfers, in which two golfers Tiger Woods  and Phil Mickelson are defined as searchable items. When the viewer clicks on this frame, the interactive video server can't determine which golfer the viewer wants to select, so it lists both golfers name).
Li teaches the claimed invention including the limitations of consumption of the multimedia content during the streaming of the multimedia content ([0007], [0049]) but does not explicitly teach the limitations of without interrupting consumption of the multimedia content during the streaming of the multimedia content. Although, Li teaches users can use several methods while watching the video, provide viewer multiple options for searchable item selection ([0012]). However, in the same field of endeavor, Natsev teaches the limitations of without interrupting consumption of the multimedia content during the streaming of the multimedia content (see Natsev, abstract, page 992, left hand column, automatic multimedia retrieval and re-ranking for query expansion and retrieval purposes).
Li and Natsev both references teach features that are directed to analogous art and they are from the same field of endeavor, such as such as searching, querying, watching, selecting audio, video, multimedia contact. Streaming those contents. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Natsev’s teaching to Li's system to develop both lexical and statistical approaches for text query expansion. Hence, user receive a content-based approaches for visual query expansion, user can express the queries in terms of query examples with lo-level features.  The concept-based query expansion provides multi-media fusion step leverages the relevant concepts to improve the results or improve multimedia search when metadata is limited or completely absent (see Natsev, Fig. 1).
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a system claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Natsev’s teaching to Li's system to develop both lexical and statistical approaches for text query expansion. Hence, user receive a content-based approaches for visual query expansion, user can express the queries in terms of query examples with lo-level features.  The concept-based query expansion provides multi-media fusion step leverages the relevant concepts to improve the results or improve multimedia search when metadata is limited or completely absent (see Natsev, Fig. 1).
As for claim 17, 
		The limitations therein have substantially the same scope as claim 1 because claim 17 is a non-transitory machine-readable medium claim for implementing those steps of claim 1. Therefore, claim 17 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Natsev’s teaching to Li's system to develop both lexical and statistical approaches for text query expansion. Hence, user receive a content-based approaches for visual query expansion, user can express the queries in terms of query examples with lo-level features.  The concept-based query expansion provides multi-media fusion step leverages the relevant concepts to improve the results or improve multimedia search when metadata is limited or completely absent (see Natsev, Fig. 1).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Natsev teaches:
wherein generating the query is performed based on the voice input being received from the user during the streaming of the multimedia content (see Li, [0016], [0049]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Natsev teaches:
wherein the multimedia content is a video (see Li, [0036]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Natsev teaches:
wherein causing the result to be provided for presentation to the user comprises causing the result to be provided for audible presentation to the user via a speaker of the client device (see Li, [0037]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Natsev teaches:
wherein causing the result to be provided for presentation to the user comprises causing the result to be provided for visual presentation to the user via a display of the client device (see Li, [0010]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Natsev teaches:
wherein extracting the entity associated with the multimedia content comprises: extracting the entity from metadata associated with the multimedia content (see Li, [0028]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Natsev teaches:
wherein the at least one value characterizing the at least one object represented in the multimedia content is one of: a name of a person represented in the multimedia content, a name of a person associated with the multimedia content, or a name of an object represented in the multimedia content (see Li, [0037]).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Li and Natsev teaches:
further comprising: extracting an additional entity associated with the multimedia content, wherein the additional entity is in addition to the entity; wherein generating the query is further based on the additional entity associated with the multimedia content (see Li, [0053]).
Claims 10-16 correspond in scope to claims 2-8 and are similarly rejected.
Prior Arts
7.	US 2013/0086105 teaches voice directed query and contextual information, audi/video content represented from video stream [0004], [0049].
US 2010/0076840 teaches multimedia contact automatically generated by audio/video playback or streaming, rewrite the query [0056], [0085].    
Porkaew et al., “Query Reformulation for Content Based Multimedia Retrieval on MARS”, University of Illinois 1999, teaches query reformulation for multimedia retrieval from database management. User express information need in a precise query. An interface allows users to express their information by query refinement in the multimedia system (section 2.1).
Additional prior arts: US 2012/0323897, US 2013/0311504, US 2015/0206070, US 2002/0131641, these references also read the claim recited limitations. These references are state of the art at the time of the claimed invention. 

Conclusion
13.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
14.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
15.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154      
9/27/22